
	

115 S2215 IS: Homegrown Organic Act of 2017
U.S. Senate
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2215
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2017
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to better assist producers desiring to voluntarily
			 transition
			 into organic production systems.
	
	
		1.Short title
 This Act may be cited as the Homegrown Organic Act of 2017.
		2.Programs for producers transitioning to organic production systems
 (a)Payments under the conservation reserve programSection 1234(c) of the Food Security Act of 1985 (16 U.S.C. 3834(c)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by inserting after (c) Incentive Payments.— the following:  (1)Thinning and other practices promoting forest management and wildlife habitat; (3)in paragraph (1)(B) (as redesignated), by striking paragraph (1) and inserting subparagraph (A); and
 (4)by adding at the end the following:  (2)Organic farming and ranching (A)In generalThe Secretary shall offer an incentive payment to an owner or operator of eligible land in an amount that the Secretary determines is sufficient to encourage the voluntary transition of the eligible land to organic farming or ranching immediately following the termination of the contract under this subchapter that covers the eligible land.
 (B)Organic certification processIn carrying out subparagraph (A), the Secretary shall allow the owner or operator to begin the organic certification process under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) beginning on the date that is 1 year before the date of termination of the contract under this subchapter.
 (C)Terms of paymentThe Secretary— (i)shall make payments under subparagraph (A) for a period of not less than 2 years beginning on the date of termination of the contract under this subchapter; and
 (ii)may establish an annual limitation on the number of acres of eligible land for which an incentive payment is made under subparagraph (A) if the Secretary determines that the limitation is necessary to mitigate significant erosion of organic commodity premiums..
 (b)Coordination with organic certification under the conservation stewardship programSection 1238G(h) of the Food Security Act of 1985 (16 U.S.C. 3838g(h)) is amended— (1)by striking (h) Coordination with Organic Certification.—The Secretary and inserting the following:
					
						(h)Organic Certification
 (1)CoordinationThe Secretary; and (2)by adding at the end the following:
					
 (2)TransitionThe Secretary shall establish suites of organic transition conservation activities to be available through the program for cropping systems and grazing systems..
 (c)Removal of payment limitations under the environmental quality incentives programSection 1240B(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)) is amended— (1)by striking paragraph (3); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 3.Funding and AdministrationSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking 2018 and inserting 2023; and (2)in paragraph (1)—
 (A)in subparagraph (A)— (i)by striking section 1234(c) and inserting section 1234(c)(1); and
 (ii)by striking and at the end; (B)by redesignating subparagraph (B) as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following:  (B)$50,000,000 for the period of fiscal years 2019 through 2023 to provide payments under section 1234(c)(2); and.
				
